DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-7, 9-15, 17 and 19 are objected to because of the following informalities:  
1. In claim 1, it’s recommended that indentations are added to “an enclosure detection module”, “an exhaust module”, and “a mitigation module” because all those are stored in the memory.
2. In claim 1 line 7, it’s recommended that applicant delete the word “vehicle” before engine (because the same limitations use “the engine” for the rest of claim tree to refer back to the same “a vehicle engine” in line 6).
3. In claim 1 line 9, it’s recommended to change the limitation to “responsive to a determination that the vehicle is stationary and the determination that the engine is…”  Accordingly, in line 12 of claim 1, the limitation should be “…responsive to the determinations…”
4. In the entire claim, for limitations of “control operation” or “controlling operation” (in 18 places), Examiner recommend applicant to amend those limitation to “control an operation” or “controlling an operation”. (except for the limitation as explained in 112b rejections.)
5. In claim 4 line 8, it’s recommended to change “vehicle exhaust” to “the exhaust”.
6. in claim 4 lines 7 and 8, it’s recommended to add “the” before “carbon monoxide”.
7. In claim 5 lines 6-8, it’s recommended changing the limitation to “based on an estimated flowrate of the exhaust constituents other than the carbon monoxide being discharged from the vehicle, estimate a point in time when a level of the exhaust constituents other than the carbon monoxide from…”. (Noted, the word “second” in line 7 of claim 5 needs to be deleted because claim 6 only recites “the point in time…”, not “the second point in time…”)
8. In claim 5 lines 9-10, it’s recommended to change “occupied by vehicle exhaust” to “occupied by the exhaust”.
9, In claim 6, it’s recommended adding “the” before “constituent” and before “carbon monoxide”.
10.  In claim 7 lines 10-11, it’s recommended to change the limitation to “responsive to a selection of the one or more of the available vehicle instructions options by the user, control an operation of…”
11. In claim 9 lines 6-7, it’s recommended to change the limitation to…”controlling the  door of the enclosure to open the door,” (noted the semicolon needs to be changed to comma in line 7).
12. In claim 10 line 7, it’s recommended to change limitation to “control an operation…”  Also in lines 8 and 10, for the same limitation, it should be changed to “the operation” accordingly.
12. In claim 11 line 4, it’s recommended to change limitation to “control an operation…”  Also in lines 6 and 7, for the same limitation, it should be changed to “the operation” accordingly.
13.  In claim 12 last line, it’s recommended adding “an” before the word “operation”.
14. In claim 13 last line, it’s recommended to change the limitation to “…controlling the  door…”
15.  In claim 14 lines 4-5, it’s recommended to change the limitation to “…controlling the door of the enclosure to open the door, generate a command to open the door;”.
16.  In claim 14 line 7, it’s recommended to add “an” before the word “operation”.
17. In claim 14 line 9, it’s recommended to add “the” before the word “operation” (because operation of the vehicle to shut off the engine is mentioned in claim 13).
	18. In claim 15, except for the limitation in line 3 and “a level of constituents” in line 6, it’s recommended to add “the” before the words “carbon monoxide” and “constituents” for the rest of claim 15.
19. In claim 17 line 4, it’s recommended that applicant delete the word “vehicle” before engine (because the same limitations use “the engine” for the rest of claim tree to refer back to the same “a vehicle engine” in line 6).
20. In claim 17 line 6, it’s recommended to change the limitation to “responsive to a determination that the vehicle is stationary and the determination that the engine is…”  
21.  In claim 19 line 6 and claim 20 line 2-3, it’s recommended to change “a door” to “the door”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an enclosure” in both line 10 and line 13.  It’s not clear as to if they refer to the same enclosure.  Examiner recommend applicant to amend this limitation in line 13 to “the enclosure”.
	For the limitation “should be” (in total 11 places in claims 1, 6-7, 12 and 17-18), it’s not clear as to if the limitation after “should be” is required.  Examiner recommend applicant to amend this limitation to “is to be”.
	For the limitation “may be” (in total 4 places in claims 2-5), it’s not clear as to if the limitation after “may be” is required.  Examiner recommend applicant to amend this limitation to “is”.
	Claim 4 recites “carbon monoxide being discharged from the vehicle”.  However claim 5 also recites the same limitation in line 4.  Therefore it’s not clear as to if claim 5 refers back to claim 4 for the same limitation.  Examiner recommend applicant to amend claim 5 limitation to “the carbon monoxide being discharged” in line 4
	 Claims 12-14 each recites “operation of the vehicle to shut off the engine”. It’s not clear as to if those operations refer to the same operation.  Examiner recommend applicant to amend this limitation of claims 13 and 14 to “the operation of the vehicle to shut off the engine”.
	Claim 15 recites “a total volume of the enclosure outside of the vehicle” in lines 3-4.  But Claim 15 also recites “a volume of the enclosure outside of the vehicle” in line 7.  It’s not clear as to if they refer to the same volume.  Examiner recommend applicant to amend limitation of line 7 to “the total volume of the enclosure outside of the vehicle”.
Claim 1 recites “an enclosure” in both line 7 and line 8.  It’s not clear as to if they refer to the same enclosure.  Examiner recommend applicant to amend this limitation in line 8 to “the enclosure”.
Claims 18-20 each recites “operation of the vehicle to shut off the engine”. It’s not clear as to if those operations refer to the same operation.  Examiner recommend applicant to amend this limitation of claims 19 and 20 to “the operation of the vehicle to shut off the engine”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (20110288717).
Regarding claim 17, Yu teaches a method of A method for mitigating intrusion of vehicle exhaust into a vehicle occupant compartment, the method comprising steps of:
determining if a vehicle engine is turned on (Fig 4 step 201 determined if key is turned on.  Also this is a mental step.  Users can manually determine if a vehicle engine is on by observing the instrument panel);
Also Yu teaches a system capable of controlling/closing at least one vent (opening for shutter 14, fig 1.  The control mechanism is shown in 77, fig 3) 
	As for the limitation “responsive to a determination that the vehicle engine is turned on, determining if the vehicle is stationary;
responsive to determinations that the vehicle is stationary and the engine is turned on, determining if the vehicle currently resides within an enclosure;
responsive to a determination that the vehicle currently resides within an enclosure, determining a point in time at which at least one vent of the vehicle should be closed if the vehicle remains in the enclosure and the engine remains on; and
controlling operation of the vehicle to close the at least one vent at the point in time when the at least one vent should be closed.”, it’s noted that those limitations are in contingent upon the first step.  See MPEP 2111.04 II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…. See Ex parte Schulhauser… "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"… Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”.  Examiner interprets that under the first step, users determined that a vehicle engine is turned off.  Therefore under broadest reasonable interpretation for this limitation, these method steps are not positively recited as actually occurring, therefore these method steps are not required.
Regarding claim 18, it’s noted those limitations in claim 18 are also in contingent upon the same contingent limitations of claim 17.  Therefore steps in claim 18 are not required.
Regarding claim 19, users can manually determine if a vehicle is capable of autonomously driving itself by reading car manual, or users already know it when purchasing a car.  Therefore examiner interprets that the vehicle is an old car and not capable of autonomously driving itself and not capable of controlling an enclosure door.  Also users can manually shut off the engine.  Also for the limitations of claim 19 regarding the enclosure or door of the enclosure, it’s noted that those are in contingent upon the same contingent limitations of claim 17.  Therefore those steps in claim 19 are not required.
	Regarding claim 20, it’s noted that those limitations are in contingent upon the same contingent limitations of claim 17.  Therefore those limitations are not positively recited.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762